DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2021, 05/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5,7, 8, 12, 19, 20,   of U.S. Patent No. 9,700,318. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims include the details of the same surgical device having and adapter or an adapter which has a proximal and distal joint member, a socket, a pivot pin fixed the proximal and distal joint members together a pivot gear for pivoting the distal joint member, a first, second and third drive shaft, and a rotation gear and transfer gear. The claims correspond accordingly.  
Claims of instant application
Claim Location of Claim language in Patent
Claims 2, 10, and 11
Claims 1, 5, 
Claim 3, 4, 12, and 13
Claim 5, 12
Claims 6, 15
Claim 3
Claim 7, 16
Claim 2
Claims 8, 9, 17, and 18 
Claims 5,6, 7

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-6, 8-15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitman (U.S. 2009/0101692)
In regards to claim 2. Whitman discloses a surgical adapter (fig. 3f) assembly comprising: a distal joint member (543 and 535) defining a longitudinal axis (illustrated in fig. 4d axis of socket 537) and having a socket (537) rotatable about the longitudinal axis (see at least fig. 4d and paragraphs ); a proximal joint member (fig. 4a elements 503 and 523); a pivot pin (551) fixedly coupled to the distal joint member (pin 551 is fixedly coupled, interpreted as preventing movement or rotation in at least one direction, to the distal joint member 543 due to the threaded connection between the two elements as such the pin 551 is prevented from rotating with respect to the joint member 543 illustrated in at least fig. 4b) and rotatably coupled to the proximal joint member (see at least paragraphs 123, 124, 128), such that the distal joint member is articulable relative to the proximal joint member (see at least paragraphs 131 and 154); a pivoting gear (547) fixedly coupled to the pivot pin (see at least paragraph 124, and 131, the gear is fixedly coupled, interpreted as preventing movement or rotation in at least one direction, to the pin 551 by the pin 551 passing through the hole of gear 547 as shown in fig. 4b); and a first drive shaft (525) configured to engage the pivoting gear to articulate the distal joint member relative to the proximal joint member (the shaft 525 drives the rack and gear train as shown in fig. 4d to rotate the gear 547).
In regards to claim 3. Whitman discloses The surgical adapter assembly according to claim 2, Whitman further discloses a rotation gear (549a) rotatably coupled to the pivot pin and mechanically coupled to the socket (see at least fig. 4 d and paragraph 129).
In regards to claim 4. Whitman discloses The surgical adapter assembly according to claim 3, Whitman further discloses a second drive shaft (527) configured to engage the rotation gear to rotate the socket (see at least paragraph 129).
In regards to claim 5. Whitman discloses The surgical adapter assembly according to claim 4, Whitman further discloses an elongated member (523 and 627) coupled to the proximal joint member and housing the first drive shaft and the second drive shaft (see at least fig. 4d).
In regards to claim 6. Whitman discloses The surgical adapter assembly according to claim 5, Whitman further discloses wherein the elongated member is configured to couple to a handle assembly (see at least paragraph 101 and figs. 3d and fig. 4d).
In regards to claim 8. Whitman discloses The surgical adapter assembly according to claim 2, Whitman further discloses: a transfer gear (549b) rotatably coupled to the pivot pin and mechanically coupled to a transfer shaft (533).
In regards to claim 9. Whitman discloses The surgical adapter assembly according to claim 8, Whitman further discloses: a third drive shaft (529) configured to engage the transfer gear to rotate the transfer shaft (see at least paragraph 130).
In regards to claim 10. Whitman discloses The surgical adapter assembly according to claim 2, Whitman further discloses wherein the socket is configured to couple to an end effector (the socket 537 engages clamping screw 559 of the end effector see at least paragraph 126 and fig. 4c).
In regards to claim 11. Whitman discloses a surgical adapter (fig. 3f) assembly comprising: a distal joint member (543 and 535) defining a longitudinal axis (illustrated in fig. 4d axis of socket 537) and having a socket (537) rotatable about the longitudinal axis (see at least fig. 4d and paragraphs ); a proximal joint member (fig. 4a elements 503 and 523); a pivot pin (551) fixedly coupled to one of the distal joint member or the proximal joint member and rotatably coupled to another one of distal joint member or the proximal joint member (pin 551 is fixedly coupled, interpreted as preventing movement or rotation in at least one direction, to the distal joint member 543 due to the threaded connection between the two elements as such the pin 551 is prevented from rotating with respect to the joint member 543 illustrated in at least fig. 4b, and rotatably coupled to the proximal joint member see at least paragraph 123, 124, 128 since the pin allows rotation of the joint member), such that the distal joint member is articulable relative to the proximal joint member (see at least paragraph 547); a pivoting gear (547) fixedly coupled to the pivot pin (see at least paragraph 124, and 131, the gear is fixedly coupled, interpreted as preventing movement or rotation in at least one direction, to the pin 551 by the pin 551 passing through the hole of gear 547 as shown in fig. 4b); and a first drive shaft (525) configured to engage the pivoting gear to articulate the distal joint member relative to the proximal joint member (the shaft 525 drives the rack and gear train as shown in fig. 4d to rotate the gear 547).
In regards to claim 12. Whitman discloses The surgical adapter assembly according to claim 11,
Whitman further discloses a rotation gear (549a) rotatably coupled to the pivot pin and mechanically coupled to the socket (see at least fig. 4 d and paragraph 129).
In regards to claim 13. Whitman discloses The surgical adapter assembly according to claim 12, 
Whitman further discloses a second drive shaft (527) configured to engage the rotation gear to rotate the socket (see at least paragraph 129).
In regards to claim 14. Whitman discloses The surgical adapter assembly according to claim 13, 
Whitman further discloses an elongated member (523 and 627) coupled to the proximal joint member and housing the first drive shaft and the second drive shaft (see at least fig. 4d).
In regards to claim 15. Whitman discloses The surgical adapter assembly according to claim 14, Whitman further discloses wherein the elongated member is configured to couple to a handle assembly (see at least paragraph 101 and figs. 3d and fig. 4d).
In regards to claim 17. Whitman discloses The surgical adapter assembly according to claim 11, 
Whitman further discloses: a transfer gear (549b) rotatably coupled to the pivot pin and mechanically coupled to a transfer shaft (533).
In regards to claim 18. Whitman discloses The surgical adapter assembly according to claim 17, Whitman further discloses: a third drive shaft (529) configured to engage the transfer gear to rotate the transfer shaft (see at least paragraph 130).
In regards to claim 19. Whitman discloses The surgical adapter assembly according to claim 11, Whitman further discloses wherein the socket is configured to couple to an end effector (the socket 537 engages clamping screw 559 of the end effector see at least paragraph 126 and fig. 4c).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitman (U.S. 2009/0101692) in view of Scheib (U.S. 2010/0193568).
In regards to claim 7. Whitman discloses The surgical adapter assembly according to claim 2, Whitman does not disclose wherein the first drive shaft includes a worm gear and the pivoting gear is a worm wheel drive. 
Scheib teaches a first drive shaft (shaft coming from motor 540) including a worm gear 539 and a pivoting gear is a worm wheel drive (522).
It would have been obvious to one having ordinary skill in the art at the time of effective filling to substitute the gear train of Whitman for the worm and worm wheel drive of Scheib for the purpose of articulating the end effector as taught by Scheib in at least paragraph 83. One would have been motivated to make the substitution since the worm gear train of Scheib would reduce the number of gears/parts needed as compared to the design of Whitman as such the reduced number of parts would have reduced cost and complexity of the tool providing motivation to one of ordinary skill in the art to combine the prior art in the manner as described.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
In regards to claim 16. Whitman discloses The surgical adapter assembly according to claim 11, 
Whitman does not disclose wherein the first drive shaft includes a worm gear and the pivoting gear is a worm wheel drive. 
Scheib teaches a first drive shaft (shaft coming from motor 540) including a worm gear 539 and a pivoting gear is a worm wheel drive (522).
It would have been obvious to one having ordinary skill in the art at the time of effective filling to substitute the gear train of Whitman for the worm and worm wheel drive of Scheib for the purpose of articulating the end effector as taught by Scheib in at least paragraph 83. One would have been motivated to make the substitution since the worm gear train of Scheib would reduce the number of gears/parts needed as compared to the design of Whitman as such the reduced number of parts would have reduced cost and complexity of the tool providing motivation to one of ordinary skill in the art to combine the prior art in the manner as described.  KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731